DETAILED ACTION
Notice to Applicant
In response to the communication received on 02/08/2021, the following is a Non-Final Office Action for Application No. 15965972.  

Status of Claims
Claims 6-17 are pending.
Claims 1-5 are withdrawn.
Claims 6-17 are elected without traverse. 

Drawings
The applicant’s drawings submitted on 04/29/2018 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election without traverse of the restriction dated 10/08/2020 in the reply filed on 02/08/2021 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 6-17 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
installing one or more smart water meters or advanced water metering technology by a water meter company, a water municipality or and/or a water utility at one or more properties; transferring water use data, water energy data, and/or water quality data from said one or more smart water meters or advanced water metering technology to one or more remote computers, recording said water use data, water energy data, and/or water quality data to a database; using said data base for calculating and preparing water use billing operations for a water municipality or for owners or corporate representatives of one or more properties; providing leak detection and alerting operations for home owners and corporate representatives associated with the water municipality; and/or providing consumable water quality sensor and maintenance operations for replacing the consumable water quality sensors, and/or performing smart water meter maintenance operations. 
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic water quality sensor, database, smart water meter, and/or computer limitation is no more than mere instructions to apply the exception using a generic computer component. Further, providing leak detection and alerting operations for home owners and corporate representatives associated with the water municipality by a water quality sensor, database, smart water meter, and/or computer is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: water quality sensor, database, smart water meter, and computer. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, providing leak detection and alerting operations for home owners and corporate representatives associated with the water municipality by a water quality sensor, database, smart water meter, and/or computer is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0013 wherein “the smart water meter or advanced water metering technology will have wireless duplex or non-duplex Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (US 20160261425 A1) hereinafter referred to as Horton in view of Alsubai et al. (US 20190122129 A1) hereinafter referred to as Alsubai.   

Horton teaches:
Claim 6. A business method for a water meter company or a sponsor for advanced water metering technology to be reimbursed and generate income from water related services, comprising; 
installing one or more smart water meters or advanced water metering technology by a water meter company, a water municipality or and/or a water utility at one or more properties (¶0459 In some embodiments, environment ; 
transferring water use data, water energy data, and/or water quality data from said one or more smart water meters or advanced water metering technology to one or more remote computers, recording said water use data water energy data, and/or water quality data to a database; and using said data base for calculating and preparing water use billing operations for a water municipality or water utility and/or for owners or corporate representatives of one or more properties and/or (¶0575 In some embodiments, the leak sensor 1963 and the shutoff valve 1965 may provide information to the smart devices 10A, 10B, and/or 72, such as whether water is leaking, how long the water has been leaking, how often the water leaks, whether the shutoff valve has been used, how often the shutoff valve has been used, and the like. The smart devices 10A, 10B, and/or 72, may aggregate the information, package the information, and send the information to insurance companies to aid the insurance companies in determining whether the environment is deserving of a discount on a premium. For example, if the water does not leak and the shutoff valve has not been used, then the insurance company may determine that the premium for an insurance plan deserves a discount.); 
providing leak detection and alerting operations for said home owners and corporate representatives associated with the water municipality (¶0137 It should be appreciated that this can be an opt-in service and that, in addition to or instead of the central server or cloud-computing architecture 64 selecting which homes to send alerts to, individuals can subscribe to participate in such networks and individuals can specify which homes they want to receive alerts from. This can include, for example, the homes of family members who live in different cities, such that individuals can receive alerts when their loved ones in other locations are experiencing an emergency ¶0575 In some .
Although not explicitly taught by Horton, Alsubai teaches in the analogous art of system to monitor and process water-related data:
installing one or more smart water meters or advanced water metering technology by a water meter company (¶0076 FIG. 17 illustrates an end-to-end water-related data monitoring flow 1700 in accordance with some embodiments. Initially, moisture sensor and water flow devices 1710 (including intrusive and non-intrusive devices) may be installed at a construction site. Cloud computing may then gather sensor data and execute abnormal pattern recognition 1720. As a result, alerts (e.g., SMS, email, or smartphone alerts) 1730 may be generated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system to monitor and process water-related data of Alsubai with the system for using smart environment devices via APIs of Horton for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Horton ¶0005 teaches that it is desirable to place restrictions on that access so as to reduce the risk that the third party access may negatively impact the operation of the electronic devices and thus the user experience associated with those devices; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Horton ¶0575 teaches smart water meters in connection with insurance companies, and Alsubai ¶0076 teaches end-to-end water-related data monitoring flow in accordance with some embodiments… and water flow devices may be installed at a construction site; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Horton at least the above cited paragraphs, and Alsubai at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system to monitor and process water-related data of Alsubai with the system for using smart environment devices via APIs of DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Horton teaches:
Claim 7. The business method for a water meter company or a sponsor for advanced water metering technology to be reimbursed and generate income from water related services as recited in claim 6, wherein said rate of income generated is adjusted from the reimbursement period to an unencumbered revenue generating period (¶0577 In some embodiments, pool pumps and/or pool heaters may be synchronized with the occupancy status of the smart devices 10A, 10B, and/or 72. For example, the pool pump and/or pool heater may deactivate when the smart devices are in the "AWAY" mode or may activate when the smart devices are in the "HOME" mode. Additionally, when the smart devices indicate that there is a Rush Hour Rewards event, the pool pump and/or pool heater may deactivate to conserve energy and save money.).

Horton teaches:
Claim 8. The business method for a water meter company or a sponsor for advanced water metering technology to be reimbursed and generate income for water related services as recited in claim 7, wherein said generated income is augmented by insurance policy payments or rebates from the insurance company to a contracted individual that fully or partial pays for the smart water meter and/or the advanced water metering technology installation (¶0575 smart devices 10A, 10B, and/or 72, may aggregate the information, package the information, and send the information to insurance companies to aid the insurance companies in determining whether the environment is deserving of a discount on a premium. For example, if the water does not leak and the shutoff valve has not been used, then the insurance company may determine that the premium for an insurance plan deserves a discount.).

Horton teaches:
Claim 9. The business method for a water meter company or a sponsor for advanced water metering technology to be reimbursed and generate income for water related services as recited in claim 7, wherein said generated income from an insurance company was negotiating between the smart water meter company and the insurance company and optionally including a related water municipality or water utility to compensate the water meter company directly for providing and installing the smart water meter or the advanced water metering technology (¶0575 smart devices 10A, 10B, and/or 72, may aggregate the information, package the information, and send the information to insurance companies to aid the insurance companies in determining whether the environment is deserving of a discount on a premium. For example, if the water does not leak and the shutoff valve has not been used, then the insurance company may determine that the premium for an insurance plan deserves a discount.).

As per claims 10-13 & 14-17, the method tracks the method of claims 6-9 & 6-9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 6-9 & 6-9 are applied to claims 10-13 & 14-17, respectively.  Claims 10 and 14 provide and additional limitation as follows, however:
Horton teaches:
 	providing consumable water quality sensor and maintenance operations for replacing the consumable water quality sensors, and/or performing smart water meter maintenance operations (¶0575 In some embodiments, the leak sensor 1963 and the shutoff valve 1965 may provide information to the smart devices 10A, 10B, and/or 72, such as whether water is leaking, how long the water has been leaking, how often the water leaks, whether the shutoff valve has been used, how often the shutoff valve has been used, and the like.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120265503 A1
ENERGY CONSUMPTION SIMULATION
Bendig; Oliver

PROPERTY VALUATION INCLUDING ENERGY USAGE
Lopez; Teresa
US 20150066581 A1
DEVICE FOR INCREASING SELF-SERVICE ADOPTION
CHANDRASHEKARAPURAM; Subramanian H.
US 20170030528 A1
Method and Apparatus for Detecting Leaks in a Building Water System
Dietzen; Gary H.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 






/KURTIS GILLS/Primary Examiner, Art Unit 3623